Exhibit 10.4

JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”), dated as of January 10, 2013, is
entered into between VITAMIN SHOPPE MARINER, INC., a Delaware corporation (the
“New Subsidiary”), JPMORGAN CHASE BANK, N.A., in its capacity as Agent
(“Agent”), under that certain Amended and Restated Loan and Security Agreement
dated as of January 20, 2011, by and among VITAMIN SHOPPE INDUSTRIES, INC., a
New York corporation (“Company”), VS DIRECT INC., a Delaware corporation (“VS
Direct”, and together with the Company, the “Borrowers”, and each individually,
a “Borrower”), the Guarantors party thereto, Agent and the financial
institutions from time to time party thereto as “Lenders” (as the same may be
amended, modified, extended, supplemented or restated from time to time, the
“Credit Agreement”). All capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement.

The New Subsidiary and Agent, for the benefit of the Secured Parties, hereby
agree as follows:

1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a
“Borrower” for all purposes of the Credit Agreement and shall have all of the
obligations of a Borrower thereunder as if the New Subsidiary executed the
Credit Agreement. The New Subsidiary hereby ratifies, as of the date hereof, and
agrees to be bound by, all of the terms, provisions and conditions contained in
the Credit Agreement applicable to a Borrower, including, without limitation,
(a) all of the representations and warranties of the Borrower and each Guarantor
set forth in Section 8 of the Credit Agreement, and (b) all of the covenants set
forth in Section 7 and Section 9 of the Credit Agreement. Without limiting the
generality of the foregoing terms of this paragraph 1, the New Subsidiary (i) is
hereby made a party to the Credit Agreement and the other Financing Agreements
as a Borrower thereunder with the same force and effect as if originally named
therein as a Borrower and the New Subsidiary hereby jointly and severally
assumes and agrees to pay and perform all obligations of a Borrower under the
Credit Agreement and each of the other Financing Agreements, (ii) hereby jointly
and severally agrees to pay in full the Obligations as set forth in Section 2.7
of the Credit Agreement, (iii) hereby expressly assumes all obligations and
liabilities of a Borrower under the Credit Agreements and hereby assigns and
transfers to Agent, and hereby grants to Agent pursuant to Section 5 of the
Credit Agreement, for the ratable benefit of the Secured Parties, a security
interest in the Collateral now owned or hereafter acquired by the New
Subsidiary.

2. The New Subsidairy hereby represents and warrants that each of the
representations and warranties contained in Section 8 of the Credit Agreement is
true and correct on and as the date hereof (after giving effect to this
Agreement) as if made on and as of such date.

3. If required, the New Subsidiary is, simultaneously with the execution of this
Agreement, executing and delivering such Financing Agreements (and such other
documents and instruments), including, without limitation, an executed
Guarantee, as requested by Agent in accordance with the Credit Agreement.

 

1



--------------------------------------------------------------------------------

4. The address of the New Subsidiary for purposes of Section 13.3 of the Credit
Agreement is as follows:

Vitamin Shoppe Mariner, Inc.

2101 91st Street

North Bergen, New Jersey 070407

Attn: Vice President of Finance (or with respect to notices of default only,
General Counsel)

Telephone No: (201) 624-3000

Telecopy No. (201) 868-0727

5. The New Subsidiary hereby waives acceptance by Agent and the Secured Parties
of the obligations of the New Subsidiary upon the execution of this Agreement by
the New Subsidiary.

6. This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument. Delivery of an executed counterpart by
facsimile or other electronic transmission shall be effective as originals.

7. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

[Signature Pages Follow]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Secured Parties, has caused the same to be accepted by its
authorized officer, as of the day and year first above written.

 

VITAMIN SHOPPE MARINER, INC., a Delaware corporation By:  

 

Name:   Anthony Truesdale Title:   CEO

[SIGNATURE PAGE TO JOINDER AGREEMENT – VITAMIN SHOPPE MARINER, INC.]



--------------------------------------------------------------------------------

Acknowledged and accepted: JPMORGAN CHASE BANK, N.A., as Agent By:  

 

Name:   Nisha Gupta Title:   Authorized Officer

 

[SIGNATURE PAGE TO JOINDER AGREEMENT – VITAMIN SHOPPE MARINER, INC.]